968 F.2d 11
UNITED STATES of America, Plaintiff-Appellee,v.Lazaro ROMAN, Defendant-Appellant.
No. 90-9084.
United States Court of Appeals,Eleventh Circuit.
July 28, 1992.

Hulane E. George, Milledgeville, Ga.  (court-appointed), for defendant-appellant.
Michael T. Solis, George F. Peterman, III, Asst. U.S. Attys., Macon, Ga., Thomas M. Gannon, Appellate Section, Crim.  Div., Dept. of Justice, Washington, D.C., for plaintiff-appellee.
On Appeal from the United States District Court for the Middle District of Georgia;  Wilbur D. Owens, Jr., Chief Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion May 7, 1992, 11th Cir., 1992, 960 F.2d 130)
Before TJOFLAT, Chief Judge, FAY, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH and DUBINA, Circuit Judges.

BY THE COURT:

1
A member of this court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the above cause shall be reheard by this court en banc.   The previous panel's opinion is hereby VACATED.